 

Exhibit 10.1

 

EXECUTIVE CHAIRMAN SERVICES AGREEMENT

This Executive Chairman Services Agreement (the "Agreement") is entered into
effective as of August 7, 2018 (the "Effective Date") by and between Red Violet,
Inc., a Delaware corporation (the "Company") and Michael Brauser, (the
"Executive Chairman"). Each of the Company and the Executive Chairman are
hereinafter a "Party" and collectively the "Parties."

WHEREAS, the Company desires to retain the services of the Executive Chairman
and the Executive Chairman is desirous and willing to accept such service
arrangement and render such services, all upon and subject to the terms and
conditions contained in this Agreement.

NOW, THEREFORE, in consideration of the promises and the mutual covenants set
forth in this Agreement, and intending to be legally bound, the Company and the
Executive Chairman agree as follows:

1.Engagement. The Company hereby engages and retains the Executive Chairman and
the Executive Chairman hereby agrees to render services upon the terms and
conditions hereinafter set forth.

2.Term. This Agreement shall be for a term commencing on the Effective Date and
continue for one (1) year (“Initial Term”), unless sooner terminated in
accordance with the provisions of Section 6.  This Agreement shall automatically
renew for additional one (1) year periods (each a “Renewal Term”) unless either
party provides written notice to the other of its intent not to renew not fewer
than thirty (30) days prior to the expiration of the then current term (where
such non-renewal shall not be considered a termination).  The Initial Term and
the Renewal Term(s), if applicable, are referred to collectively in this
Agreement as the “Term.”  

3.Services. During the Term, the Executive Chairman shall act as a strategic
advisor to the Company providing recommendations on organizational and capital
structure, future financing needs and future acquisitions or strategic
transactions (the “Services”). Executive Chairman shall provide the Services and
shall use his best efforts to perform the Services competently, carefully, and
faithfully. The Executive Chairman’s Services shall be performed on a
non-exclusive basis.

4.Compensation/Expenses.

(a)Cash Compensation.As compensation for the Services as described above, the
Company shall pay Executive Chairman thirty thousand dollars ($30,000) per month
during the Term.  

(b)Equity Incentive Compensation.Executive Chairman shall be entitled to
participate, commensurate with his position, in the Company’s incentive
compensation plan(s) (i.e., stock/restricted stock units/options/warrants, etc.
(each individually or collectively, “Equity Awards”)), pursuant to the Red
Violet, Inc. Stock Incentive Plan or such other equity plan or arrangement as
may be in effect from time to time (such plan or arrangement hereinafter
referred to as the “Plan”). Any Equity Awards shall be documented on an award
agreement which shall at least conform to the terms and conditions set forth in
this paragraph (the “Award Agreement”).

(c)Expenses. In addition to any compensation received under this Section 4, the
Company shall reimburse the Executive Chairman for all reasonable travel,
lodging, meals, and other prior approved out-of-pocket expenses incurred or paid
by the Executive Chairman in connection with the performance of his Services
under this Agreement; provided, however, any such expenses over $1,000 shall be
approved by the Company in writing in advance. All other expenditures shall be
the sole responsibility of the Executive Chairman.

5.Independent Contractor Relationship.

(a)The Executive Chairman acknowledges that he is an independent contractor and
that Executive Chairman shall not be considered an employee of the Company. The
Executive Chairman acknowledges that he is not the legal representative or agent
of the Company, nor does he have the power to obligate the Company, for any
purpose other than specifically provided in this Agreement.  Although Company
may specify the results to be achieved by the Executive Chairman and may control
and direct him in that regard, Company shall not control or direct the Executive
Chairman as to the details or means by which such results are accomplished.

1

--------------------------------------------------------------------------------

 

(b)The Company will not withhold any monies for any national, state, local or
federal taxing authorities from the Consulting Fees earned by the Executive
Chairman pursuant to this Agreement. The Executive Chairman shall be solely
responsible for the withholding and/or payment of such taxes.

(c)The Company shall carry no worker's compensation insurance or any health or
accident insurance to cover the Executive Chairman or his employees (if any).
The Company shall not pay contributions to social security, unemployment
insurance, nor provide any other contributions or benefits, which might be
expected in an employer-employee relationship. Neither the Executive Chairman
nor his employees (if any) shall be entitled to medical coverage, life insurance
or to participation in any current or future Company pension plan.

6.Termination.

(a)In the event of a material default under this Agreement by the Company, the
Executive Chairman may terminate this Agreement if such default is not cured
within 30 days following delivery of written notice specifying and detailing the
default complained of and demanding its cure.

(b)The Company or any successor may terminate this Agreement immediately for
Cause (subject to any applicable notice and cure periods set forth below, if
applicable). As used herein, “Cause” means any of the following acts or
omissions, taken or omitted by Executive Chairman or any member or employee
thereof providing Services hereunder:  

 

•

material breach of any obligations under this Agreement or of Company policies,
if such breach is not cured within 30 days following delivery of written notice
specifying and detailing the breach complained of and demanding his cure.

 

•

failure to substantially perform Services hereunder for any reason other than
due to Executive Chairman’s death or incapacity;

 

•

an act of fraud, embezzlement, or theft relating to the Company which has caused
material harm to the Company, or any conviction of a felony relating to the
Company during the Term or any felony which materially interferes with his
ability to perform Services hereunder, and in either case the time to appeal
from such conviction has expired it being understood that as long as an appeal
is pending Cause does not exist; or

 

•

disclosure of the Company’s Confidential Information contrary to Company’s
policies or in violation of this Agreement.

For purposes herein, “incapacity” shall mean if, during the term of this
Agreement, Executive Chairman contracts an illness, physical or mental, or an
injury which, in the reasonable determination by an independent physician agreed
upon by the Executive Chairman (or his guardian or personal representative, if
applicable) and the Company, prevents him from performing the Services for 120
days or longer.  The date on which such incapacity begins shall be determined by
such physician.  For purposes of determining the number of days of incapacity,
intervening Saturdays, Sundays and legal holidays shall be counted.  

(c)Upon termination of this Agreement, the Company shall reimburse the Executive
Chairman for any reasonable expenses previously incurred for which the Executive
Chairman had not been reimbursed prior to the effective date of termination,
provided that the requirements of Section 4(c) have been satisfied. Any and all
other rights granted to the Executive Chairman under this Agreement shall
terminate as of the date of such termination.

(d)Upon termination of this Agreement by the Company without Cause, Company
shall continue to pay Executive Chairman the Cash Compensation due under Section
4(a) of this Agreement through the expiration of the then-current Term.

7.Non-Disclosure of Confidential Information; Non-Competition.  

(a)Confidential Information. Confidential Information includes, but is not
limited to, trade secrets as defined by the common law and statutes in Florida
or any future Florida statute, processes, policies, procedures, techniques
including recruiting techniques, designs, drawings, know-how, show-how,
technical information, specifications, computer software and source code,
information and data relating to the development, research, testing, costs,
marketing and uses of the Company's products and

2

--------------------------------------------------------------------------------

 

services, the Company's budgets and strategic plans, databases, data, all
technology relating to the Company's businesses, systems, methods of operation,
information, solicitation leads, marketing and advertising materials, methods
and manuals and forms, all of which pertain to the activities or operations of
the Company, names, home addresses and all telephone numbers and e-mail
addresses of the Company's employees, former employees, clients and former
clients. For purposes of this Agreement, the following will not constitute
Confidential Information (i) information which is or subsequently becomes
generally available to the public through no act or omission of the Executive
Chairman, (ii) information set forth in the written records of the Executive
Chairman prior to disclosure to the Executive Chairman by or on behalf of the
Company, which information is given to the Company in writing as of or prior to
the date of this Agreement, and (iii) information which is lawfully obtained by
the Executive Chairman in writing from a third party (excluding any affiliates
of the Executive Chairman) who was legally entitled to disclose the information.

(b)Legitimate Business Interests. The Executive Chairman recognizes that the
Company has legitimate business interests to protect and as a consequence, the
Executive Chairman agrees to the restrictions contained in this Agreement
because they further the Company's legitimate business interests. These
legitimate business interests include, but are not limited to (i) trade secrets
and valuable confidential business or professional information that otherwise
does not qualify as trade secrets, including all Confidential Information; (ii)
substantial relationships with specific prospective or existing customers; (iii)
goodwill associated with the Company's business; and (iv) specialized training
relating to the Company's business, technology, methods and procedures.

(c)Confidentiality. The Confidential Information shall be held by the Executive
Chairman in the strictest confidence and shall not, without the prior written
consent of the Company, be disclosed to any person other than in connection with
the Executive Chairman's Services to the Company. The Executive Chairman further
acknowledges that such Confidential Information as is acquired and used by the
Company is a special, valuable and unique asset. The Executive Chairman shall
exercise all due and diligence precautions to protect the integrity of the
Company's Confidential Information and to keep it confidential whether it is in
written form, on electronic media or oral. The Executive Chairman shall not copy
any Confidential Information except to the extent necessary to perform his
Services hereunder nor remove any Confidential Information or copies thereof
from the Company's premises except to the extent necessary to provide his
Services and then only with the authorization of an officer of the Company. All
records, files, materials and other Confidential Information obtained by the
Executive Chairman in the course of his Services to the Company are confidential
and proprietary and shall remain the exclusive property of the Company. The
Executive Chairman shall not, except in connection with and as required by his
performance of the Services under this Agreement, for any reason use for his own
benefit or the benefit of any person or entity with which he may be associated
or disclose any such Confidential Information to any person, firm, corporation,
association or other entity for any reason or purpose whatsoever without the
prior written consent of an officer of the Company.

(d)Prior Approval. Neither Party shall issue any public statements or press
release concerning this Agreement or the Parties' relationship without the other
Party's prior approval unless otherwise required by law.

(e)Non-Competition.  Executive Chairman acknowledges that the Services provided
by Executive Chairman will enable Executive Chairman to obtain, among other
things, knowledge associated with Company’s and its affiliates' businesses and
will also enable Executive Chairman to form certain relationships with
individuals and entities with which Company or any of its affiliates furnish its
products and/or services.  Executive Chairman further acknowledges that the
substantial relationships with prospective and existing customers, goodwill and
other valuable proprietary interests of Company or its affiliates will cause
Company to suffer irreparable and continuing damage in the event Executive
Chairman competes or assists others in competing with Company or its affiliates
during the Term and within two (2) years subsequent to the termination of the
Agreement (the “Restrictive Period”).  Therefore, Executive Chairman agrees that
during the Term of this Agreement and for a period of two (2) years thereafter,
Executive Chairman will not, without the prior written consent of Company, which
consent may be withheld by Company in its sole and absolute discretion, be
employed or engaged directly or indirectly by a competitor of Company or its
affiliates, or otherwise engage directly or indirectly in any conduct, activity,
or business that competes with the business of Company or its affiliates;
provided, however, that Executive Chairman shall be permitted to invest in
common stock of other publicly traded entities (including those that compete
with the Company or its affiliates) so long as Executive Chairman’s beneficial
ownership in any such entity does not exceed 5% of the total fully diluted value
of any such entity.  The phrase “directly or indirectly” shall include either as
an individual or as a partner, joint venture, employee, agent, Executive
Chairman, independent contractor, consultant, officer, director, stockholder,
investor or otherwise.  The geographic scope of the non-competition obligations
of this paragraph includes anywhere in the world where Company and its
affiliates engage in business or otherwise market or sell their products or
services.

8.Equitable Relief. The Company and the Executive Chairman recognize that the
Services to be rendered under this Agreement by the Executive Chairman are
special, unique and of extraordinary character, and that in the event of a
breach or threatened breach by the Executive Chairman of the terms and
conditions of this Agreement including any action in violation of Section 7, the
Company shall be entitled to institute and prosecute proceedings in any court of
competent jurisdiction to enjoin the

3

--------------------------------------------------------------------------------

 

Executive Chairman from breaching the provisions of Section 7. In such action,
the Company shall not be required to plead or prove irreparable harm or lack of
an adequate remedy at law or post a bond or any security.

9.Survival. Sections 7 through 18 shall survive termination of this Agreement.

10.Assignability. The rights and obligations of the Company under this Agreement
shall inure to the benefit of and be binding upon the successors and assigns of
the Company. This Agreement may not be assigned by the Executive Chairman
without the prior written consent of the Company and any attempt to do so shall
be void.

11.Severability. If any provision of this Agreement otherwise is deemed to be
invalid or unenforceable or is prohibited by the laws of the state or
jurisdiction where it is to be performed, this Agreement shall be considered
divisible as to such provision and such provision shall be inoperative in such
state or jurisdiction and shall not be part of the consideration moving from
either of the Parties to the other. The remaining provisions of this Agreement
shall be valid and binding and of like effect as though such provisions were not
included. If any restriction set forth in this Agreement is deemed unreasonable
in scope, it is the Parties' intent that it shall be construed in such a manner
as to impose only those restrictions that are reasonable in light of the
circumstances and as are necessary to assure the Company the benefits of this
Agreement.

(a)Section 409A.  If any reimbursements or in-kind benefits provided by the
Company pursuant to this Agreement would constitute deferred compensation for
purposes of Section 409A of the Internal Revenue Code of 1986, as amended, such
reimbursements or in-kind benefits shall be subject to the following rules: (a)
the amounts to be reimbursed, or the in-kind benefits to be provided, shall be
determined pursuant to the terms of the applicable plan, policy or agreement and
shall be limited to Executive Chairman’s lifetime; (b) the amount eligible for
reimbursement, or the in-kind benefits provided, during any calendar year may
not affect the expenses eligible for reimbursement, or the in-kind benefits
provided, in any other calendar year; (c) any reimbursement of an eligible
expense shall be made on or before the last day of the calendar year following
the calendar year in which the expense was incurred; and (d) Executive
Chairman’s right to an in-kind benefit or reimbursement is not subject to
liquidation or exchange for cash or another benefit.

12.Notices and Addresses. All notices, offers, acceptance and any other acts
under this Agreement (except payment) shall be in writing, and shall be
sufficiently given if delivered to the addressees in person, by FedEx or similar
overnight delivery, or electronically delivered, as follows:

If to the Company:

 

Red Violet, Inc.

2650 North Military Trail, Suite 300

Boca Raton, FL 33431

Attention: Derek Dubner, CEO

Email: derek@redviolet.com

 

 

 

 

 

 

If to the Executive Chairman:

Michael Brauser

3164 NE 31st Ave

Lighthouse Point, FL 33064

Email: mike@marlincapital.com

 

or to such other address as either of them, by notice to the other may designate
from time to time. Time shall be counted to, or from, as the case maybe, the
delivery in person or by mailing.

13.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.  The execution of this Agreement may be
by actual, facsimile or pdf signature.

14.Governing Law. All claims relating to or arising out of this Agreement, or
the breach thereof, whether sounding in contract, tort, or otherwise, shall also
be governed by the laws of the State of Florida without regard to choice of law
considerations.

15.Exclusive Jurisdiction and Venue. Any action brought by either party against
the other concerning the transactions contemplated by or arising under this
Agreement shall be brought only in the state or federal courts of Florida and
venue shall be in the state or federal courts located in Palm Beach County. The
Parties to this Agreement hereby irrevocably waive any objection to

4

--------------------------------------------------------------------------------

 

jurisdiction and venue of any action instituted hereunder and shall not assert
any defense based on lack of jurisdiction or venue or based upon forum non
conveniens.

16.Entire Agreement. This Agreement constitutes the entire agreement between the
Parties and supersedes all prior oral and written agreements between the Parties
hereto with respect to the subject matter hereof. Neither this Agreement nor any
provision hereof may be changed, waived, discharged or terminated orally, except
by a statement in writing signed by the party or Parties against whom
enforcement or the change, waiver discharge or termination is sought.

17.Additional Documents. The Parties hereto shall execute such additional
instruments as may be reasonably required by their counsel in order to carry out
the purpose and intent of this Agreement and to fulfill the obligations of the
Parties hereunder.

18.Section and Paragraph Headings. The section and paragraph headings in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

19.No Third Party Beneficiaries.  This Agreement is made and entered into for
the sole protection and benefit of the parties hereto, their successors, assigns
and heirs, and no other Person shall have any right or action under or based
upon this Agreement.

[Signature Page to Follow]




5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Executive Chairman have executed this
Agreement as of the date written above.

COMPANY:

 

RED VIOLET, INC.

 

 

By:/s/ Derek Dubner
DEREK DUBNER, CEO

 

 

EXECUTIVE CHAIRMAN:

 

MICHAEL BRAUSER

 

 

/s/ Michael Brauser


 

 

 

[Signature Page to Executive Chairman Agreement]

 

6